DETAILED ACTION


Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3 and 5 have been amended. 
		Claims: 4 and 6-13 have not been amended. 
		Claims: 2 14-24 have been cancelled. 
		Claims: 25-29 have been withdrawn from consideration.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claim 1 recites “a notification server that receives an emergency message from a client device, wherein the emergency message includes a primary emergency alert and a specification of a geographic area of concern, and wherein the notification server is configured to determine whether the emergency message is valid; a transmission system configured to, upon validation of the emergency message, transmit the emergency message to an alert-enabled device” which recites that the notification server receives an emergency message from the client device that includes a primary emergency alert and a geographic area of concern and further recites that the transmission system transmits said emergency message which appears to indicate that the same emergency message received by the notification server from the client device is transmitted by the transmission system.  
However, the claims then further recites “and an operations center configured to select the primary emergency alert from a group of alerts from the notification server, to specify the geographic area of concern, and to transmit the emergency message with the transmission system;” which recites that an operations center selects the primary emergency alert from a group of alerts from the notification server and transmits the emergency message with the transmission system which appears to indicate that the operations center receives the message from the notification server and selects the primary emergency alert and specifies the geographic area of concern before the same emergency message is transmitted to the transmission system which therefore renders the claim indefinite as it is unclear to the examiner how the system would have an emergency message that already includes the primary emergency alert and geographic area of concern could be received at the notification server from a client device and have the operations center to receive an alert from the notification server and select the primary emergency alert to specify the geographic area of concern for the same emergency message.
A review of the applicant’s specification does not resolve the indefiniteness issue, as the applicant’s specification appears to indicate that the first instance of the client device transmitting the message to the notification server recited in independent claim 1 (i.e. See Applicant’s Specification, Fig. 17 & Page 53, Lines 25-27) and the second instance of the operations center performing the transmission recited in dependent claim 2 (i.e. See Applicant’s Specification, Fig. 1 & Page 12, Lines 11-13) are directed towards different embodiments and there are no embodiments disclosed that shows the interactions of how the client device transmits the emergency message that includes specific information to the notification server with the operations center transmitting the same emergency message and selecting the specific information included in the emergency message.  The closest embodiment that the examiner finds towards the claimed invention would be directed towards an operator personnel of the operations center creating and sending the message and the disclosure that a computer or equivalent device can be used to generate the message (i.e. See Fig. 2 & Page 15, Lines 9-17 & Page 16, Lines 11-21) and as such for the purpose of examination and the rejection provided below, the examiner will interpret the client device recited in claim 1 to be part of the operations center and have the client device performing the selecting (i.e. “an operations center comprising the client device that is configured to select the primary emergency alert from a group of alerts ).



Response to Arguments
Applicant’s arguments filed 02/24/21 with regards to claims 1 and 3-13 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that claim 2 have been incorporated into claim 1 and amended to clarify that the operations center is configured to select messages from the notification center and request reconsideration and withdrawal of the 35 U.S.C. 112 rejection (See Page 6 of Applicant’s Arguments filed on 02/24/21).

	EXAMINERS RESPONSE:
The examiner respectfully disagrees.  The applicant’s amendments do not resolve any of the issues raised in the previous office action and is herein after maintained and reiterated above and as such directs the applicant to the 35 U.S.C. 112 rejection of the current office action.  Furthermore, the examiner requests the applicant in the next response to cite the specific sections of the applicant’s specification in order to provide further clarification. 


APPLICANT’S ARGUMENTS:
	 The applicant argues that Vallaire does not teach or suggest “an operations center configured to select the primary emergency alert from a group of alerts from the notification server, to specify the geographic area of concern, and to transmit the emergency message with the transmission system;” as Vallaire does not teach or suggest a center that interacts with a notification server to select an alert from a group of alerts and Vallaire also does not teach or suggest a center that interacts with a notification server to specify the geographic area of concern and does not suggest a center that interacts with a notification center to transmit the emergency message with the transmission system and none of these actions are taught or suggested by Daly (See Pages 6-7 of Applicant’s Arguments filed on 02/24/21).

	EXAMINERS RESPONSE:
The examiner respectfully disagrees.  The teachings of Vallaire does disclose the applicant’s argued limitations as will be apparent in the following explanations provided below. 

To begin with, the argued limitations are currently under a 35 U.S.C. 112 rejection as indicated above and for the purpose of the examination and rejection provided will be interpreted to read as “an operations center comprising the client device that is configured to select the primary emergency alert from a group of alerts and furthermore, the examiner 

With that in mind, the examiner directs the applicant to the highlighted portions of Vallaire, Fig. 1 & Fig. 3 & [0029], [0035], [0037], [0050]-[0051] & [0080] seen below:
 
    PNG
    media_image1.png
    924
    956
    media_image1.png
    Greyscale


[0029] Key elements of an EAS 10 are shown generally in FIG. 1. An emergency alert transmission center 12 receives an emergency alert message and geographic data from an emergency operations center (EOC) 22, and transmits one or more signals 16 to an emergency system satellite 14. The signals 16 correspond to a geographic area message, which is based on a geographic area of concern, and an emergency alert message, which is intended for persons located within the geographic area of concern. The EOC 22 and the emergency alert transmission center 12 could be a single facility or could be 
 

[0035] In the hypothetical illustration shown in FIG. 2, a fire has occurred at a chemical facility, posing a risk of hazardous airborne materials in an area nearby and downwind of the fire location. Operators at the EOC are informed of the emergency and the risk. The operators then determine an appropriate geographic area 32 within which all persons must receive the alert message. The system thus creates and transmits geographically targeted emergency alert messages. Only those persons within the relevant geographic area are targeted for message transmission. Using the present invention, an operator might use geographic mapping software to define an alert area. This process could use electronic street maps, satellite images, or combined satellite images overlaid with street map information.


[0037] A computer or equivalent device may be used to generate a geographic area message. This message would include an electronic representation (e.g., in the form of an algorithm) of the geographic area of concern for the particular emergency. The geographic area 32 shown in FIG. 2 is an illustration of a geographic area of concern. A geographic area message might include a series of mathematical expressions that define the geographic area 32 in such a manner that a processor in an EAED 20 may use the expressions to determine whether the actual geographic location of the EAED 20 is within the area of concern.



    PNG
    media_image2.png
    715
    979
    media_image2.png
    Greyscale


[0050] FIG. 3 represents the next general step of a method of a preferred embodiment of the present invention. This drawing illustrates the emergency alert message selection process 34. In the example shown in FIG. 3, the operator may select from certain standardized alert messages (e.g., evacuate or shelter in place) or may create a custom message. In addition, the present invention contemplates alert messages in text, audio, graphics (e.g., photographs, symbols, or icons), video, or any combination of these communicative methods. For example, an alert might consist of a text message, an audio version of either the same message or a more detailed message, and a video presentation showing a map of the alert area and safe areas. 


[0051] The emergency alert message may be generated using computer software with a pull down menu 36, as illustrated in FIG. 3. Other means of generating an emergency alert message may include using codes representative of preselected messages and communicating the codes to an emergency alert transmission center 12, where the actual electronic message could be created. Similarly, an operator at the EOC 22 could call in the emergency alert message to the emergency alert transmission center 12, or e-mail or other communication means could be used. 



[0080] A variety of different alerts types may be used. For example, alerts could be prioritized, with the highest level 



As can be seen from the highlighted portions of Vallaire seen above, Vallaire, Fig. 1 & [0029] discloses an emergency alert transmission center receives an emergency alert message and geographic data from an emergency operations center EOC (i.e. reads on operations center) and transmits one or more signals to an emergency system satellite and Vallaire, [0037] discloses a computer or equivalent device (i.e. reads on client device) is used to generate a geographic area message that includes an electronic representation of the geographic area of concern for the particular emergency and Vallaire, [0035] discloses operators at the EOC are informed of the emergency and the risk and determines an appropriate geographic areas (i.e. reads on geographic area of concern) within which all persons must receive the alert message (i.e. reads on primary emergency alert) and the system thus creates and transmits the geographically targeted emergency alert messages and the operator might use a geographic mapping software to define an alert area (i.e. indicates obviousness that the operator at the EOC utilizes a client device to send the emergency message to the emergency alert transmission center) and Vallaire, [0048] discloses the EOC provides a written description of the alert area to the emergency alert transmission center and the operator at the emergency alert transmission center may then use mapping software to define the geographic alert area  (i.e. reads on group of alerts) which therefore indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings of the cited portions, that the operators at operations center EOC are informed of the emergency and utilizes a client device computer to select the primary alert such as evacuate and shelter in place, etc. as well as the affected areas and transmits the emergency message to the notification server transmission center where the message is transmitted to the transmission system satellite for transmission to the selected devices and contrary to the applicant’s arguments, clearly indicates a selection of the emergency alert as well as an interaction between the operations center EOC as well as the notification server transmission center which therefore reads on the  of “an operations center comprising the client device that is configured to select the primary emergency alert from a group of alerts 


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VALLAIRE (US Patent Publication 2014/0139335 herein after referenced as Vallaire) in view of DALY et al. (US Patent Publication 2011/0159837 herein after referenced as Daly).

Regarding claim 1, Vallaire discloses:
An alert system, comprising: a notification server that receives an emergency message from a client device, (Vallaire, Fig. 1 & [0029] discloses an emergency alert transmission center (i.e. reads on notification server) receives an emergency alert message and geographic data from an emergency operations center EOC and transmits one or more signals to an emergency system satellite; Vallaire, [0037] discloses a computer or equivalent device (i.e. reads on client device) is used to generate a geographic area message that includes an electronic representation of the geographic area of concern for the particular emergency; Vallaire, [0035] discloses operators at the EOC are informed of the emergency and the risk and determines an appropriate geographic areas within which all persons must receive the alert message and the system thus creates and transmits the geographically targeted emergency alert messages and the operator might use a geographic mapping software to define an alert area (i.e. indicates obviousness that the operator at the EOC utilizes a client device to send the emergency message to the emergency alert transmission center); Vallaire, [0051] discloses an operator at EOC could call in the emergency alert message to the emergency alert transmission center or email or other communication means; Vallaire, [0048] discloses the EOC provides a written description of the alert area to the emergency alert transmission center and the operator at the emergency alert transmission center may then use mapping software to define the geographic alert area and the geographic area of concern would thus become an appropriate digital and compressed geographic area message signal ready for transmission to the emergency satellite system).
wherein the emergency message includes a primary emergency alert and a specification of a geographic area of concern, (Vallaire, [0058] discloses the geographic area message (i.e. reads on geographic area of concern) and the emergency alert message (i.e. reads on primary emergency alert) are linked in some manner if not combined into a single packet (i.e. indicates obviousness that the emergency message would comprise both the emergency alert message and the geographic area in a number of ways)).
 (Vallaire, [0052] discloses validation or authentication information are also included with the alert message to ensure the satellite (i.e. reads on transmission system) only retransmits valid, authentic (i.e. indicates obviousness that a validation or authentication is performed in order to determine validity or authenticity) alert messages to EAEDs (i.e. reads on alert enabled device); Vallaire, [0019] discloses emergency alert enabled devices EAEDs are small devices that may be embedded within host devices such as cell phones, etc. and virtually any other host device with the capacity to communicate message content to an end user).
an operations center comprising the client device that is configured to select the primary emergency alert from a group of alerts (Vallaire, Fig. 1 & [0029] discloses an emergency alert transmission center receives an emergency alert message and geographic data from an emergency operations center EOC (i.e. reads on operations center) and transmits one or more signals to an emergency system satellite; Vallaire, [0037] discloses a computer or equivalent device (i.e. reads on client device) is used to generate a geographic area message that includes an electronic representation of the geographic area of concern for the particular emergency; Vallaire, [0035] discloses operators at the EOC are informed of the emergency and the risk and determines an appropriate geographic areas (i.e. reads on geographic area of concern) within which all persons must receive the alert message (i.e. reads on primary emergency alert) and the system thus creates and transmits the geographically targeted emergency alert messages and the operator might use a geographic mapping software to define an alert area (i.e. indicates obviousness that the operator at the EOC utilizes a client device to send the emergency message to the emergency alert transmission center); Vallaire, [0048] discloses the EOC provides a written description of the alert area to the emergency alert transmission center and the operator at the emergency alert transmission center may then use mapping software to define the geographic alert area and the geographic area of concern would thus become an appropriate digital and compressed geographic area message signal ready for transmission to the emergency satellite system; Vallaire, Fig. 3 & [0050]-[0051] discloses the emergency alert message selection process wherein the operator may select the certain standardized alert messages such as evacuate or shelter in place or may create a custom message and the alert might consist of a text message, audio version of either the same message and a video presentation showing a map of the alert area and safe areas and discloses the emergency alert message may be generated using computer software with a pull down menu and generating the alert may include codes representing of preselected messages and communicating the codes to an emergency alert transmission center where the actual electronic message could be created and similarly an operator at EOC could call in the emergency alert message to the emergency alert transmission center or email or other communication means; Vallaire, [0080] discloses a variety of different alerts types may be used (i.e. reads on group of alerts).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the operators at operations center EOC are informed of the emergency and utilizes a client device computer to select the primary alert such as evacuate and shelter in place, etc. as well as the affected areas and transmits the emergency message to the notification server transmission center where the message is transmitted to the transmission system satellite for transmission to the selected devices).
(Vallaire, [0053] discloses if a user’s EAED receives an alert message and a geographic area message but the user is currently outside the geographic area of concern, the EAED would not provide the alert to the user and the user would be notified if he entered the geographic area of concern within one hour of receipt of the alert message). 
	Vallaire discloses a system that validates an emergency message prior to transmission and furthermore, Vallaire, [0057] discloses the alert transmission center may perform authentication communications with the satellite before an alert message is transmitted and by authenticating the link-up in advance, the satellite may be able to more quickly receive and retransmit the alert message but fails to explicitly disclose that said alert transmission center performs the validation on the emergency message before transmission to the satellite and therefore fails to disclose “and wherein the notification server is configured to determine whether the emergency message is valid;”.
	In a related field of endeavor, Daly discloses:
and wherein the notification server is configured to determine whether the emergency message is valid; (Daly, [0021] discloses the government alerting network validates and authenticates the received alert request and based on the validation sends the text based CMAS message to the commercial mobile operator and the commercial mobile operator validates the received CMAS alert message (i.e. reads on notification server to determine whether the emergency message is valid as it is obvious that a device such as alert server 32 within the commercial mobile operator would need to be present in order perform the validation) and based on the validation the commercial mobile operator broadcasts the CMAS alert message to the set of cell sites/pager transceivers identified by the geotargeting processing and the mobile device monitors for the broadcast of the CMAS alert message via the commercial mobile operator selected technology; Daly, Fig. 1 & [0049] discloses the emergency alert server 32 (i.e. reads on notification server), upon receiving a predetermined emergency alert message, determines the appropriate mobile devices to receive the predetermined emergency alert message and provides the emergency alert message to the appropriate mobile devices via cellular radio network and transmitters; Daly, [0088] discloses the mobile alerts as described may apply to any environment whether wired or wireless and may be applied to any number of devices connected via a communications network and interacting across the network; Daly, [0002] discloses in response to the Warning, Alert and Response Network WARN Act passed by congress, the FCC has established the Commercial Mobile Alert System CMAS to allow wireless service providers choosing to participate to send emergency alerts as text messages to their subscribers).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Vallaire to 

The alert system of claim 1, wherein the operations center is configured to create the primary emergency alert and wherein the specification is representative of a subpart of the geographic area of concern (Vallaire, Fig. 1 & [0029] discloses an emergency alert transmission center receives an emergency alert message and geographic data from an emergency operations center EOC; Vallaire, Fig. 2 & [0038] discloses an EOC operator defined an alert area south and east of the fire and is shown by the geographic area 32 in Fig. 2 and Fig. 2 shows that the alert area 32 is only a subpart of the total area; Vallaire, [0041] discloses when a dangerous weather system is moving through an area, the defined geographic area of concern should move with the weather system and allows an operator to define a movement pattern (i.e. reads on representative of a subpart) for an area of concern (i.e. reads on geographic area of concern) based on a prediction of how the area is likely to change over time).
Regarding claim 4, Vallaire in view of Daly discloses:
The alert system of claim 1, further comprising a plurality of channels configured to propagate a series of broadcasts (Vallaire, [0109] discloses the different parts of a message may be broadcasts (i.e. reads on series of broadcasts) via different means for example a message may be broken into three parts and may be transmitted via satellite, internet and cellular systems (i.e. reads on plurality of channels to propagate a series of broadcasts as it indicates obviousness that the three different parts of the message is a series that utilizes the different channels and frequencies of satellite, internet and cellular systems to broadcast the different parts) and the emergency alert enabled device can receive the message parts through different transmission means and properly reassemble and authenticate the messages; Vallaire, [0106] discloses the EAED is embedded in a host device that is capable of receiving signals outside the normal transmission bands and this capability exists for radio transmissions by using sub channels; Vallaire, [0129] discloses it receives messages on specific satellite frequency used by the EAS).
Regarding claim 5, Vallaire in view of Daly discloses:
The alert system of claim 1, wherein the operations center is further configured to transmit a commercial message to the alert-enabled device, and wherein the alert- enabled device is configured to receive the commercial message when the alert-enabled device is within a geographic area of interest (Vallaire, [0090] discloses though the present invention is expected to have the highest utility as an emergency alert system, it also has other commercial applications and commercial data could be transmitted to users within certain areas if the users EAEDs have been preset with unique identifying codes, commercial messages could be targeted to the users (i.e. reads on transmit a commercial message to the alert-enabled device) of certain types within certain areas (i.e. reads on receive the commercial message when the alert-enabled device is within a geographic area of interest) and this capability could be used for highly targeted advertising; Vallaire, [0035] discloses operators at the EOC are informed of the emergency and the risk and the operators then determine an appropriate geographic area within which all persons must receive the alert message).  

The alert system of claim 4, wherein the series includes the emergency message (Vallaire, [0109] discloses the different parts of a message (i.e. reads on series includes the emergency message) may be broadcasts via different means for example a message may be broken into three parts and may be transmitted via satellite, internet and cellular systems and the emergency alert enabled device can receive the message parts through different transmission means and properly reassemble and authenticate the messages).
Regarding claim 7, Vallaire in view of Daly discloses:
The alert system of claim 5, wherein the emergency message is transmitted as a plurality of packets, and wherein alert-enabled device is further configured to process the plurality of packets to recover the emergency message (Vallaire, [0109] discloses the different parts of a message (i.e. reads on plurality of packets) may be broadcasts via different means for example a message may be broken into three parts and may be transmitted via satellite, internet and cellular systems and the emergency alert enabled device can receive the message parts through different transmission means and properly reassemble (i.e. reads on process the plurality of packets to recover the emergency message) and authenticate the messages; Vallaire, [0058] discloses the geographic area message and the emergency alert message are linked in some manner, if not combined into a single packet (i.e. indicates obviousness that the messages are packets).
Regarding claim 8, Vallaire in view of Daly discloses:
(Vallaire, [0122] discloses the EAED checks for a current GPS location fix (i.e. reads on determine its geolocation) and if no current location fix data is available, the EAED will use the last known GPS location data (i.e. reads on store the geolocation as it indicates obviousness that the GPS location is stored as the last known GPS location data corresponds to a previous GPS location) and in either event, the GPS data will be sent on to the comparison block and the EAED uses the geographic area component of the alert message and the location data to determine whether the EAED is close to the geographic area of concern). 
Regarding claim 9, Vallaire in view of Daly discloses:
The alert system of claim 8, wherein the alert-enabled device is configured to determine if the alert-enabled device is within the geographic area of concern based on a stored geolocation (Vallaire, [0122] discloses the EAED checks for a current GPS location fix and if no current location fix data is available, the EAED will use the last known GPS location data (i.e. reads on stored geolocation as indicates obviousness that the GPS location is stored as the last known GPS location data corresponds to a previous GPS location) and in either event, the GPS data will be sent on to the comparison block and the EAED uses the geographic area component of the alert message and the location data to determine whether the EAED is close to the geographic area of concern (i.e. reads on determine if the alert-enabled device is within the geographic area of concern based on a stored geolocation)).

The alert system of claim 8, wherein the alert-enabled device is designed to analyze locational information and, based on the analyzed locational information, to determine if the alert-enabled device is within the geographic area of concern (Vallaire, [0122] discloses the EAED checks for a current GPS location fix and if no current location fix data is available, the EAED will use the last known GPS location data (i.e. reads on locational information) and in either event, the GPS data will be sent on to the comparison block and the EAED uses the geographic area component of the alert message and the location data to determine whether the EAED is close to the geographic area of concern (i.e. reads on analyze locational information and, based on the analyzed locational information, to determine if the alert-enabled device is within the geographic area of concern)).
Regarding claim 12, Vallaire in view of Daly discloses:
The alert system of claim 1, wherein the alert-enabled device is embedded in a host device and configured to activate the host device upon receiving the emergency message and to deactivate the host device after presenting the primary emergency alert (Vallaire, [0105] discloses embedding an EAED into a television, radio, mp3 player, or other device (i.e. reads on host device) with some form of audio and or visual interface and when an EAED embedded within such a device receives a relevant message, it could turn the device on (i.e. reads on activate the host device upon receiving the emergency message) and convey the alert message and the device could then be turned off again (i.e. reads on deactivate the host device after presenting the primary emergency alert); Vallaire, [0073] discloses the EAED is embedded within a host device and in the event that the EAED is turned off when the EAED determines that an alert message is to be delivered, the EAED would turn on the host device and deliver the message and the host device may be turned back off again after the alert message has been delivered; Vallaire, [0054] discloses visual displays and speech to text technologies could be used to ensure a deaf user receives emergency alerts and a vibration system for EAEDs carried by users could be used to inform the user that an alert message has been received).
Regarding claim 13, Vallaire in view of Daly discloses:
The alert system of claim 1, wherein the alert-enabled device is a GPS enabled cellular phone or a portable computer configured to receive wired or wireless signals (Vallaire, [0069] discloses this transmission method could be particularly suitable to persons using GPS enabled smart phones (i.e. reads on GPS enabled cellular phone), laptop computers or netbook computers (i.e. reads on portable computer), all of which often have access to wireless internet service and with an EAED embedding within such a product (i.e. indicates obviousness that the EAED is embedded on the different products of smart phones, laptop computer, etc.), the alert and geographic messages could be received via the wireless internet signal and the real-time GPS data; Daly, [0088] discloses the mobile alerts as described may apply to any environment whether wired or wireless and may be applied to any number of devices connected via a communications network and interacting across the network).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VALLAIRE (US Patent Publication 2014/0139335 herein after referenced as Vallaire) in view of DALY et al. (US Patent Publication 2011/0159837 herein after referenced as Daly) and further in view of Pomerantz et al. (US Patent Publication 2006/0046749 herein after referenced as Pomerantz).  

Regarding claim 11, Vallaire in view of Daly discloses:
The alert system of claim 8, wherein the alert-enabled device is configured to obtain location information(Vallaire, [0111] discloses though the present invention relies primarily on GPS location data, the EAEDs may also use alternative location fixing means such as a cell phone receives and response to transmissions from multiple cell towers, a triangulation process may be used to obtain a location fix (i.e. reads on obtain location information) on the cell phone). 
Vallaire in view of Daly discloses the mobile device is able to obtain location information utilizing a variety of alternative means but fails to explicitly disclose obtaining the location information from another device in proximity and therefore fails to disclose “wherein the alert-enabled device is configured to obtain location information from another device in communicative proximity to the alert- enabled device.”
In a related field of endeavor, Pomerantz discloses:
wherein the alert-enabled device is configured to obtain location information from another device in communicative proximity to the alert- enabled device (Pomerantz, Fig. 2 & [0045]-[0047] discloses the mobile A-GPS device (i.e. reads on another device in communicative proximity) receives the request for position information from the cellular device (i.e. reads on alert-enabled device) and the mobile A-GPS device processes satellite signals to compute a position and discloses the mobile A-GPS device sends the current position to the cellular device via a wireless ad hoc network such as using Bluetooth and discloses the cellular device receives the current position from the mobile A-GPS device (i.e. reads on alert-enabled device is configured to obtain location information from another device in communicative proximity to the alert- enabled device) and display the position to the user of the cellular device; Pomerantz, [0033] discloses an approximate position of the mobile position system may be obtained using various position estimation techniques known in the art; Pomerantz, [0010] discloses there exist a need in the art for a method and system that locates position of a mobile device in an assisted position location system where the mobile device does not include an integrated satellite signal receiver).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Vallaire in view of Daly to incorporate the teachings of Daly for the purpose of providing the system with a means to provide location information to mobile devices that does not have the capability to determine its own position (Pomerantz, [0010] & [0045]-[0047]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645